344 Ill. App. 209 (1951)
100 N.E.2d 819
William Petrokas, Plaintiff-Appellant,
v.
Atlas Furniture Company, Inc., Defendant-Appellee.
Gen. No. 10,458.
Illinois Appellate Court.
Opinion filed May 29, 1951.
Rehearing denied October 2, 1951.
Released for publication October 2, 1951.
*210 William D. Knight, for appellant.
Large, Reno & Zahm, for appellee.
Ralph S. Zahm, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Reversed and remanded with directions.
Not to be published in full.